 

Exhibit 10.57

23,000,000 Shares

Dynavax Technologies Corporation

Common Stock, $0.001 Par Value per Share

UNDERWRITING AGREEMENT

October 28, 2010

Jefferies & Company, Inc.

Wedbush Securities Inc.

Cowen and Company, LLC

As Representatives of the several Underwriters

c/o Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

Ladies and Gentlemen:

Dynavax Technologies Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several underwriters named in Schedule A (the
“Underwriters”) an aggregate of 23,000,000 shares of its common stock, $0.001
par value per share (the “Common Stock”). The 23,000,000 shares of Common Stock
to be sold by the Company are collectively called the “Firm Shares.” In
addition, the Company has granted to the Underwriters an option to purchase up
to an additional 3,450,000 shares of Common Stock as provided in Section 2. The
additional 3,450,000 shares of Common Stock to be sold by the Company pursuant
to such option are collectively called the “Optional Shares.” The Firm Shares
and, if and to the extent such option is exercised, the Optional Shares are
collectively called the “Offered Shares.” Jefferies & Company, Inc.
(“Jefferies”), Wedbush Securities Inc. and Cowen and Company, LLC have agreed to
act as representatives of the several Underwriters (in such capacity, the
“Representatives”) in connection with the offering and sale of the Offered
Shares.

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3 (File
No. 333-169576), which contains a form of prospectus (the “Base Prospectus”) to
be used in connection with the public offering and sale of the Offered Shares.
Such registration statement, in each case as amended, including the financial
statements, exhibits and schedules thereto, in the form in which it became
effective under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Securities Act”),
including all documents incorporated or deemed to be incorporated by reference
therein and any information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B or Rule 430C under the Securities Act, is
called the “Registration Statement.” Any registration statement filed by the
Company pursuant to Rule 462(b) under the Securities Act is called the “Rule
462(b) Registration Statement,” and from and after the date and time of filing
of the Rule 462(b) Registration Statement, the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The preliminary prospectus
supplement dated October 27, 2010



--------------------------------------------------------------------------------

describing the Offered Shares and the offering thereof, together with the Base
Prospectus, is called the “Preliminary Prospectus,” and the Preliminary
Prospectus and any other preliminary prospectus supplement to the Base
Prospectus that describes the Offered Shares and the offering thereof and is
used prior to the filing of the Prospectus (as defined below), together with the
Base Prospectus, is called a “preliminary prospectus.” As used herein, the term
“Prospectus” shall mean the final prospectus supplement to the Base Prospectus
that describes the Offered Shares and the offering thereof (the “Final
Prospectus Supplement”), together with the Base Prospectus, in the form first
used by the Underwriters to confirm sales of the Offered Shares or in the form
first made available to the Underwriters by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act. As used herein,
“Applicable Time” is 8:57 am (New York time) on October 28, 2010. As used
herein, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act, and “Time of Sale Prospectus” means the preliminary
prospectus, as amended or supplemented immediately prior to the Applicable Time,
together with the free writing prospectuses, if any, identified in Schedule B
hereto, and each “road show” (as defined in Rule 433 under the Securities Act),
if any, related to the offering of the Offered Shares contemplated hereby that
is a “written communication” (as defined in Rule 405 under the Securities Act)
(each such road show, a “Road Show”). As used herein, the terms “Registration
Statement,” “Rule 462(b) Registration Statement,” “Preliminary Prospectus,”
“preliminary prospectus,” “Base Prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents incorporated or deemed to be
incorporated by reference therein. All references in this Agreement to
amendments or supplements to the Registration Statement, the Rule 462(b)
Registration Statement, the Preliminary Prospectus, any preliminary prospectus,
the Base Prospectus, the Time of Sale Prospectus or the Prospectus shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”) which is or is deemed to be
incorporated by reference in the Registration Statement, the Rule 462(b)
Registration Statement, the Preliminary Prospectus, such preliminary prospectus,
the Base Prospectus, the Time of Sale Prospectus or the Prospectus, as the case
may be. All references in this Agreement to (i) the Registration Statement, the
Rule 462(b) Registration Statement, the Preliminary Prospectus, any other
preliminary prospectus, the Base Prospectus or the Prospectus, or any amendments
or supplements to any of the foregoing, shall include any copy thereof filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”) and (ii) the Prospectus shall be deemed to include
the “electronic Prospectus,” if any, provided for use in connection with the
offering of the Offered Shares as contemplated by Section 3(n) of this
Agreement.

All references in this Agreement to financial statements and schedules and other
information which are “contained,” “included” or “stated” in the Registration
Statement, the Preliminary Prospectus, any preliminary prospectus, the Base
Prospectus, the Time of Sale Prospectus or the Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, as the case may be.

 

- 2 -



--------------------------------------------------------------------------------

 

The Company hereby confirms its agreements with the Underwriters as follows:

Section 1. Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants to each Underwriter, as of the date of this
Agreement, as of the First Closing Date (as hereinafter defined) and as of each
Option Closing Date (as hereafter defined), if any, and covenants with each
Underwriter, as follows:

(a) Compliance with Registration Requirements. The Registration Statement
(including, for avoidance of doubt, any Rule 462(b) Registration Statement) has
become effective under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement (including, for avoidance of doubt, any Rule 462(b)
Registration Statement) is in effect and no proceedings for such purpose have
been instituted or are pending or, to the Company’s knowledge, are contemplated
or threatened by the Commission.

Each preliminary prospectus and the Prospectus when filed complied or will
comply in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR (except as may be permitted by
Regulation S-T under the Securities Act), was identical to the copy thereof
delivered to the Underwriters for use in connection with the offer and sale of
the Offered Shares. Each of the Registration Statement (including, for avoidance
of doubt, any Rule 462(b) Registration Statement) and any post-effective
amendment thereto, at the time it became effective and at all subsequent times
during which a prospectus is required by the Securities Act to be delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) in connection with any sale of Offered Shares by any
Underwriter or a dealer (such times, the “Prospectus Delivery Period”), complied
and will comply in all material respects with the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. As of the Applicable Time, the Time of Sale Prospectus
(including any preliminary prospectus wrapper) did not, and at the time of each
sale of the Offered Shares and at the First Closing Date (as defined in
Section 2), the Time of Sale Prospectus, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The Prospectus (including any Prospectus wrapper), as then amended or
supplemented, as of the date of the Final Prospectus Supplement and at all
subsequent times during the Prospectus Delivery Period, did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the three immediately preceding sentences do not
apply to statements in or omissions from the Registration Statement or any
post-effective amendment thereto, or any preliminary prospectus, the Prospectus
or the Time of Sale Prospectus, or any amendments or supplements thereto, made
in reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by Jefferies expressly for use therein, it
being understood and agreed that the only such information furnished by
Jefferies to the Company consists of the information described in Section 9(b)
below. There are no contracts or other documents required to be described in the
Time of Sale Prospectus or the Prospectus or to be filed as exhibits to the
Registration Statement which have not been described or filed as required.

 

- 3 -



--------------------------------------------------------------------------------

 

The Company is not an “ineligible issuer” in connection with the offering of the
Offered Shares pursuant to Rules 164, 405 and 433 under the Securities Act. Each
free writing prospectus that the Company is required to file pursuant to Rule
433(d) under the Securities Act has been, or will be, filed with the Commission
in accordance with the requirements of the Securities Act. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or on behalf of or used
or referred to by the Company complies or will comply in all material respects
with the requirements of Rule 433 under the Securities Act including timely
filing with the Commission or retention where required and legending, and each
such free writing prospectus, as of its issue date and at all subsequent times
through the completion of the public offer and sale of the Offered Shares did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement, the
Prospectus or any preliminary prospectus. Except for the free writing
prospectuses, if any, identified in Schedule B hereto, and electronic road
shows, if any, furnished to you before first use, the Company has not prepared,
used or referred to, and will not, without your prior consent, prepare, use or
refer to, any free writing prospectus.

(b) Offering Materials Furnished to Underwriters. If so requested by the
Representatives, the Company has delivered to each Representative one manually
signed copy of each of the Registration Statement (including exhibits thereto),
each amendment thereto and each consent and certificate of experts filed as a
part thereof.

(c) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the later of (i) the expiration or
termination of the option granted to the several Underwriters in Section 2 and
(ii) the completion of the Underwriters’ distribution of the Offered Shares, any
offering material in connection with the offering and sale of the Offered Shares
other than a preliminary prospectus, the Time of Sale Prospectus, the
Prospectus, any free writing prospectus reviewed and consented to by Jefferies,
or the Registration Statement.

(d) The Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable against the Company in accordance with its terms, except as rights
to indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

- 4 -



--------------------------------------------------------------------------------

 

(e) Authorization of the Offered Shares. The Offered Shares have been duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be validly issued, fully paid and nonassessable, and the issuance and sale
of the Offered Shares is not subject to any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase the Offered Shares.

(f) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement.

(g) No Material Adverse Change. Except as otherwise disclosed in the Time of
Sale Prospectus, subsequent to the respective dates as of which information is
given in the Time of Sale Prospectus: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or its subsidiaries of any class of capital stock.

(h) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) filed with the Commission and incorporated
by reference into the Registration Statement, the Preliminary Prospectus, the
Prospectus and Time of Sale Prospectus (each, an “Applicable Prospectus” and
collectively, the “Applicable Prospectuses”), are (i) independent registered
public accountants as required by the Securities Act and the Exchange Act,
(ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (“PCAOB”) whose registration has not
been suspended or revoked and, to the Company’s knowledge, who has not requested
such registration to be withdrawn.

 

- 5 -



--------------------------------------------------------------------------------

 

(i) Preparation of the Financial Statements and Data. The financial statements
filed with the Commission and incorporated by reference into the Registration
Statement, the Preliminary Prospectus, the Time of Sale Prospectus and the
Prospectus present fairly the consolidated financial position of the Company and
its subsidiaries as of and at the dates indicated and the results of their
operations, stockholders’ equity and cash flows for the periods specified. Such
financial statements have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement or any Applicable
Prospectus. The financial data set forth in each Applicable Prospectus fairly
present the information set forth therein on a basis consistent with that of the
audited financial statements incorporated by reference in the Registration
Statement and each Applicable Prospectus. The financial data set forth in the
Registration Statement and the Base Prospectus under the caption “Ratio of
Earnings to Fixed Charges” and in Exhibit 12 to the Registration Statement under
the caption “Statement of Computation of Ratio of Earnings to Fixed Charges”
have been calculated in compliance with Item 503(d) of Regulation S-K under the
Securities Act. To the Company’s knowledge, no person who has been suspended or
barred from being associated with a registered public accounting firm, or who
has failed to comply with any sanction pursuant to Rule 5300 promulgated by the
PCAOB, has participated in or otherwise aided the preparation of, or audited,
the financial statements, supporting schedules or other financial data filed
with the Commission as a part of the Registration Statement and included in any
Applicable Prospectus. Each of the amounts of consolidated revenues, operating
expenses and net loss for the three months ended September 30, 2010, and the
amount of consolidated cash and cash equivalents and marketable securities as of
September 30, 2010, disclosed under the caption “Prospectus Supplement
Summary—Recent Developments” in the Time of Sale Prospectus and the Prospectus,
were derived from accounting records of the Company in conformity with U.S.
generally accepted accounting principles and on a basis that is consistent with
the corresponding amounts set forth in the financial statements incorporated by
reference in the Registration Statement, the Time of Sale Prospectus and the
Prospectus.

(j) Company’s Accounting System. The Company and its subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. The Company is unaware of any significant
deficiency or material weakness in the Company’s internal control over financial
reporting (whether or not remediated) as of December 31, 2009 or at any time
since such date; since December 31, 2009, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

- 6 -



--------------------------------------------------------------------------------

 

(k) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and each of its subsidiaries has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation or other
entity, as applicable, in good standing under the laws of the jurisdiction of
its incorporation or organization and has the power and authority (corporate or
other) to own, lease and operate its properties and to conduct its business as
described in each Applicable Prospectus and, in the case of the Company, to
enter into and perform its obligations under this Agreement, except where the
failure to be in good standing would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Change. Each of the Company
and each of its subsidiaries is duly qualified as a foreign corporation or other
entity, as applicable, to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to be so qualified or in good standing would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. All of
the issued and outstanding capital stock or other equity or ownership interests
of each of the Company’s subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and are owned by the Company (directly
or through the Company’s other subsidiaries) free and clear of any security
interest, mortgage, pledge, lien, encumbrance or adverse claim. The Company does
not own or control, directly or indirectly, any corporation, association or
other entity, and the Company does not have any “subsidiary” (as defined in Rule
405 under the Securities Act), other than Rhein Biotech GmbH and Symphony Dynamo
Incorporated. Symphony Dynamo Incorporated does not own or possess any property
or assets, or have any obligations or liabilities, or possess any rights (by
contract, franchise, permit or otherwise) or engage in any operations that are,
individually or in the aggregate, material to the Company and its subsidiaries
taken as a whole.

(l) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in each Applicable
Prospectus (other than for subsequent issuances, if any, pursuant to employee
benefit plans described in the Time of Sale Prospectus or upon the exercise of
outstanding options or warrants described in each Applicable Prospectus). The
Common Stock (including the Offered Shares) conform in all material respects to
the description thereof contained in the Time of Sale Prospectus. All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws. None of the outstanding
shares of Common Stock was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or its subsidiaries other than those accurately
described in each Applicable Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in each Applicable Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.

(m) Stock Exchange Listing. The Common Stock are registered pursuant to
Section 12(b) of the Exchange Act and are listed on The NASDAQ Capital Market,
and the Company has taken no action designed to, or likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The NASDAQ Capital Market, nor has the Company
received any notification that the Commission or The NASDAQ Capital Market is
contemplating terminating such registration or listing.

 

- 7 -



--------------------------------------------------------------------------------

 

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract or other agreement, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which either of them may be bound (including, without limitation, any credit
agreement, indenture, pledge agreement, security agreement or other instrument
or agreement evidencing, guaranteeing, securing or relating to indebtedness of
the Company or any of its subsidiaries), or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. The
Company’s execution, delivery and performance of this Agreement, consummation of
the transactions contemplated hereby and by each Applicable Prospectus and the
issuance and sale of the Offered Shares (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws, or similar organizational documents, as
applicable, of the Company or any of its subsidiaries, (ii) will not conflict
with or constitute a breach of, or Default or a Debt Repayment Triggering Event
(as defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii), for such breaches, Defaults, results or violations as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change. No consent, approval, authorization or other order of,
or registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby and by each Applicable Prospectus, except such as have been obtained or
made or will be made by the Company under the Securities Act or that may be
required under applicable state securities or blue sky laws and from the
Financial Industry Regulatory Authority, Inc. (“FINRA”). As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

 

- 8 -



--------------------------------------------------------------------------------

 

(o) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the Company’s knowledge, threatened
(i) against or affecting the Company or any of its subsidiaries, (ii) which have
as the subject thereof any officer or director of, or property owned or leased
by, the Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case (A) there is (in the case of
pending actions, suits or proceedings, to the Company’s knowledge) a substantial
likelihood that such action, suit or proceeding will be determined adversely to
the Company, any of its subsidiaries or such officer or director, (B) any such
action, suit or proceeding, if so determined adversely, would reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement or (C) any such
action, suit or proceeding is or would be material in the context of the sale of
shares of Common Stock. No material labor dispute with the employees of the
Company or any of its subsidiaries, or, to the Company’s knowledge, with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or (in the case of labor disputes with the employees of the
Company or any of its subsidiaries, to the Company’s knowledge) is threatened or
imminent.

(p) Intellectual Property Rights. Except as otherwise disclosed in the each
Applicable Prospectus, the Company and each of its subsidiaries own or possess
(or can acquire on reasonable terms) sufficient trademarks, trade names, patent
rights, copyrights, domain names, licenses, approvals, trade secrets and other
similar rights (collectively, “Intellectual Property Rights”) reasonably
necessary to conduct their businesses as now conducted, except to the extent the
failure to own, possess or acquire on reasonable terms would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change, and except as disclosed in
each Applicable Prospectus, (i) there are no third parties who have or, to the
Company’s knowledge, will be able to establish rights to any Intellectual
Property Rights; (ii) there is no infringement by third parties of any
Intellectual Property Rights; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to any Intellectual Property Rights, and the Company
is unaware of any facts that would form a reasonable basis for any such action,
suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity, enforceability or scope of any Intellectual Property Rights, and
the Company is unaware of any facts that would form a reasonable basis for any
such action, suit, proceeding or claim; and (v) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others that
the Company or any of its subsidiaries infringes or otherwise violates, or
would, upon the commercialization of products or services described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus as under
development and as currently configured, infringe or violate, any currently
issued patent, trademark, tradename, service name, copyright, trade secret or
other proprietary rights of others, and the Company is unaware of any facts that
would form a reasonable basis for any such action, suit, proceeding or claim.
None of the technology employed by the Company or any of its subsidiaries has
been obtained or is being used by the Company or any of its subsidiaries in
violation of any contractual obligation binding on the Company or any of its
subsidiaries or, to the Company’s knowledge, any of its or its subsidiaries’
officers, directors or employees or otherwise in violation of the rights of any
persons, except in each case for such violations as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Change.

 

- 9 -



--------------------------------------------------------------------------------

 

(q) All Necessary Permits, Etc. The Company and each of its subsidiaries possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses as currently conducted by them and described
in the Time of Sale Prospectus; and neither the Company nor any of its
subsidiaries has received, or has any reason to believe that it will receive,
any notice of proceedings relating to the revocation or modification of, or
non-compliance with, any such certificate, authorization or permit which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Change.

(r) Title to Properties. Except as otherwise disclosed in the Time of Sale
Prospectus, the Company and each of its subsidiaries have good and marketable
title to all of the real and personal property and other assets reflected as
owned in the financial statements referred to in Section 1(h) above (or
elsewhere in any Applicable Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and assets and do not materially interfere with the use made or
proposed to be made of such property and assets by the Company or any of its
subsidiaries. To the Company’s knowledge, the real property, improvements,
equipment and personal property held under lease by the Company or any of its
subsidiaries are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company or any of its subsidiaries.

(s) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns (or
have properly requested extensions thereof) and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 1(h) above in respect of all federal, state and foreign
income and franchise taxes for all periods as to which the tax liability of the
Company or its consolidated subsidiaries has not been finally determined.

(t) Company Not an “Investment Company”. The Company is not, and will not,
either after receipt of payment for the Offered Shares or after the application
of the proceeds therefrom as described under “Use of Proceeds” in each
Applicable Prospectus, be, required to register as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”),
and will, during the Prospectus Delivery Period, conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

- 10 -



--------------------------------------------------------------------------------

 

(u) Insurance. Except as otherwise disclosed in the Time of Sale Prospectus,
each of the Company and each of its subsidiaries is insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are reasonably adequate and
customary for their businesses as currently conducted and described in the Time
of Sale Prospectus, including, but not limited to, policies covering real and
personal property owned or leased by the Company and its subsidiaries against
theft, damage, destruction and acts of vandalism and policies covering the
Company and its subsidiaries for product liability claims and clinical trial
liability claims. The Company has no reason to believe that it or its
subsidiaries will not be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.
During the past three years, neither of the Company nor any of its subsidiaries
has been denied any insurance coverage material to the Company or such
subsidiary, respectively, which it has sought or for which it has applied.

(v) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Common Stock or any other “reference security” (as defined
in Rule 100 of Regulation M under the Exchange Act (“Regulation M”)) whether to
facilitate the sale or resale of the Offered Shares or otherwise, and has taken
no action which would directly or indirectly violate Regulation M. The Company
acknowledges that the Underwriters may engage in passive market making
transactions in the Offered Shares on The NASDAQ Capital Market in accordance
with Regulation M.

(w) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in any Applicable Prospectus which
have not been described as required.

(x) S-3 Eligibility. At the time the Registration Statement was originally
declared effective and at the time the Company’s Annual Report on Form 10-K for
the year ended December 31, 2009 (the “Annual Report”) was filed with the
Commission, the Company met the then applicable requirements for use of Form S-3
under the Securities Act (without reliance on General Instruction I.B.6 of Form
S-3).

(y) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the time the Registration Statement and
any amendments thereto became effective and at the First Closing Date and the
applicable Option Closing Date, as the case may be, will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

- 11 -



--------------------------------------------------------------------------------

 

(z) FINRA Matters. All of the information provided to the Underwriters or to
counsel for the Underwriters by the Company, its officers and directors and, to
the Company’s knowledge, the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with letters,
filings or other supplemental information provided to FINRA pursuant to FINRA
Rule 5110 or Conduct Rule 2720 of the National Association of Securities
Dealers, Inc. (the “NASD”), is true, complete and correct. In accordance with
FINRA Conduct Rule 5110(b)(7)(C)(i), the Offered Shares have been registered
with the Commission on Form S-3 under the Securities Act pursuant to the
standards for such Form S-3 in effect prior to October 21, 1992.

(aa) Parties to Lock-Up Agreements. Each of the Company’s directors and
executive officers has executed and delivered to the Representatives a lock-up
agreement in the form of Exhibit C hereto. Exhibit D hereto contains a true,
complete and correct list of all directors and executive officers of the
Company. If any additional persons shall become directors or executive officers
of the Company prior to the end of the Company Lock-up Period (as defined
below), the Company shall cause each such person, prior to or contemporaneously
with their appointment or election as a director or executive officer of the
Company, to execute and deliver to Jefferies an agreement in the form attached
hereto as Exhibit C.

(bb) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and each Applicable
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.

(cc) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any of its subsidiaries, has made any contribution or other payment
to any official of, or candidate for, any federal, state or foreign office in
violation of any law or of the character required to be disclosed in the
Registration Statement and each Applicable Prospectus.

(dd) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) the Company’s principal executive officer and principal financial officer
have concluded to be effective at the reasonable assurance level. Based on the
most recent evaluation of its disclosure controls and procedures (in accordance
with Rule 13a-15(b)), the Company is not aware of (x) any significant
deficiencies or material weaknesses in the design or operation of internal
control over financial reporting which are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information or (y) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal control
over financial reporting.

 

- 12 -



--------------------------------------------------------------------------------

 

(ee) Compliance with Environmental Laws. Except as described in each Applicable
Prospectus and except as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change, (i) neither the Company
nor any of its subsidiaries is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the release or threatened release of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum or
petroleum products (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (ii) the
Company and its subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (iii) there are no pending or threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigation or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and
(iv) there are, to the Company’s knowledge, no events or circumstances that
might reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

(ff) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, and of its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or any of its subsidiaries, any member of any group of organizations
described in Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or any of its subsidiaries is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, any of its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company,
any of its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined under ERISA). Neither the Company nor any of its
subsidiaries nor any of their ERISA Affiliates has incurred or reasonably
expects to incur any liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, any of its subsidiaries or any of
their ERISA Affiliates that is intended to be qualified under Section 401(a) of
the Code is so qualified and nothing has occurred, whether by action or failure
to act, which would reasonably be expected to result in the loss of such
qualification.

 

- 13 -



--------------------------------------------------------------------------------

 

(gg) Brokers. Except as contemplated by this Agreement, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(hh) No Outstanding Loans or Other Extensions of Credit. Since the adoption of
Section 13(k) of the Exchange Act, neither the Company nor any of its
subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed any extension of credit, in the form of a personal loan, to
or for any director or executive officer (or equivalent thereof) of the Company
or any of its subsidiaries except for such extensions of credit as are expressly
permitted by Section 13(k) of the Exchange Act.

(ii) Dividend Restrictions. None of the subsidiaries of the Company is
prohibited or restricted, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such subsidiary’s
equity securities or from repaying to the Company or any other subsidiary any
amounts that may from time to time become due under any loans or advances to
such subsidiary from the Company or from transferring any property or assets to
the Company or any other subsidiary.

(jj) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

- 14 -



--------------------------------------------------------------------------------

 

(kk) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the Company’s knowledge, threatened.

(ll) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any of its subsidiaries or any joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

Any certificate contemplated hereby and signed by any officer of the Company or
any of its subsidiaries and delivered to any Underwriter or to counsel for the
Underwriters shall be deemed a representation and warranty by the Company to
each Underwriter as to the matters covered thereby.

The Company acknowledges that the Underwriters and, for purposes of the opinions
to be delivered pursuant to Section 6 hereof, counsel to the Company and counsel
to the Underwriters, will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

Section 2. Purchase, Sale and Delivery of the Offered Shares.

(a) The Firm Shares. Upon the terms herein set forth, the Company agrees to
issue and sell to the several Underwriters an aggregate of 23,000,000 Firm
Shares. On the basis of the representations, warranties and agreements herein
contained, and upon the terms but subject to the conditions herein set forth,
the Underwriters agree, severally and not jointly, to purchase from the Company
the respective number of Firm Shares set forth opposite their names on Schedule
A. The purchase price per Firm Share to be paid by the several Underwriters to
the Company shall be $1.598 per share.

(b) The First Closing Date. Delivery of certificates for the Firm Shares to be
purchased by the Underwriters and payment therefor shall be made at the offices
of Jefferies, 520 Madison Avenue, New York, New York (or such other place as may
be agreed to by the Company and Jefferies) at 9:00 a.m. New York time, on
November 2, 2010, or such other time and date not later than 1:30 p.m. New York
time, on November 17, 2010 as Jefferies shall designate by notice to the Company
(the time and date of such closing are called the “First Closing Date”).

 

- 15 -



--------------------------------------------------------------------------------

 

(c) The Optional Shares; Option Closing Date. In addition, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Company hereby grants an
option to the several Underwriters to purchase, severally and not jointly, up to
an aggregate of 3,450,000 Optional Shares from the Company at the purchase price
per share to be paid by the Underwriters for the Firm Shares. The option granted
hereunder is for use by the Underwriters solely in covering any over-allotments
in connection with the sale and distribution of the Firm Shares. The option
granted hereunder may be exercised at any time and from time to time in whole or
in part upon notice by Jefferies to the Company, which notice may be given at
any time within 30 days from the date of this Agreement. Such notice shall set
forth (i) the aggregate number of Optional Shares as to which the Underwriters
are exercising the option and (ii) the time, date and place at which
certificates for the Optional Shares will be delivered (which time and date may
be simultaneous with, but not earlier than, the First Closing Date; and in the
event that such time and date are simultaneous with the First Closing Date, the
term “First Closing Date” shall refer to the time and date of delivery of
certificates for the Firm Shares and such Optional Shares). Any such time and
date of delivery, if subsequent to the First Closing Date, is called an “Option
Closing Date” and shall be determined by Jefferies and shall not be earlier than
three nor later than five full business days after delivery of such notice of
exercise. If any Optional Shares are to be purchased, each Underwriter agrees,
severally and not jointly, to purchase the number of Optional Shares (subject to
such adjustments to eliminate fractional shares as Jefferies may determine) that
bears the same proportion to the total number of Optional Shares to be purchased
as the number of Firm Shares set forth on Schedule A opposite the name of such
Underwriter bears to the total number of Firm Shares. Jefferies may cancel the
option at any time prior to its expiration by giving written notice of such
cancellation to the Company.

(d) Public Offering of the Offered Shares. The Representatives hereby advise the
Company that the Underwriters intend to offer for sale to the public, initially
on the terms set forth in the Time of Sale Prospectus and the Prospectus, their
respective portions of the Offered Shares as soon after this Agreement has been
executed as Jefferies, in its sole judgment, has determined is advisable and
practicable.

(e) Payment for the Offered Shares. Payment for the Offered Shares shall be made
at the First Closing Date (and, if applicable, at each Option Closing Date) by
wire transfer of immediately available funds to the order of the Company.

It is understood that the Representatives have been authorized, for their own
account and the accounts of the several Underwriters, to accept delivery of and
receipt for, and make payment of the purchase price for, the Firm Shares and any
Optional Shares the Underwriters have agreed to purchase. Jefferies,
individually and not as a Representative of the Underwriters, may (but shall not
be obligated to) make payment for any Offered Shares to be purchased by any
Underwriter whose funds shall not have been received by the Representatives by
the First Closing Date or the applicable Option Closing Date, as the case may
be, for the account of such Underwriter, but any such payment shall not relieve
such Underwriter from any of its obligations under this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

 

(f) Delivery of the Offered Shares. The Company shall deliver, or cause to be
delivered, through the facilities of The Depository Trust Company (“DTC”), to
the Representatives for the accounts of the several Underwriters certificates
for the Firm Shares at the First Closing Date, against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor. The Company shall also deliver, or cause to be delivered,
through the facilities of DTC, to the Representatives for the accounts of the
several Underwriters, certificates for the Optional Shares the Underwriters have
agreed to purchase at the First Closing Date or the applicable Option Closing
Date, as the case may be, against the irrevocable release of a wire transfer of
immediately available funds for the amount of the purchase price therefor. The
certificates for the Offered Shares shall be registered in such names and
denominations as Jefferies shall have requested at least two full business days
prior to the First Closing Date (or the applicable Option Closing Date, as the
case may be). Time shall be of the essence, and delivery at the time and place
specified in this Agreement is a further condition to the obligations of the
Underwriters.

Section 3. Additional Covenants. The Company further covenants and agrees with
each Underwriter as follows:

(a) Delivery of Registration Statement, Time of Sale Prospectus and Prospectus.
Upon your request, the Company shall furnish to you, without charge, two signed
copies of the Registration Statement, any amendments thereto (including exhibits
thereto) and for delivery to each other Underwriter (if any) a conformed copy of
the Registration Statement, any amendments thereto (without exhibits thereto)
and shall furnish to you in New York City, without charge, prior to 10:00 a.m.
New York City time on the business day next succeeding the date of this
Agreement and during the Prospectus Delivery Period, as many copies of the Time
of Sale Prospectus, the Prospectus and any supplements and amendments thereto or
to the Registration Statement as you may reasonably request (it being understood
that you shall not request additional copies of the Time of Sale Prospectus at a
time when the Prospectus is available).

(b) Jefferies’s Review of Proposed Amendments and Supplements. Prior to amending
or supplementing the Registration Statement (including the filing of any
registration statement pursuant to Rule 462(b) under the Securities Act or
amending or supplementing the same), any preliminary prospectus, the Time of
Sale Prospectus or the Prospectus during the Prospectus Delivery Period, the
Company shall furnish to Jefferies for review, a reasonable amount of time prior
to the proposed time of filing or use thereof, a copy of each such proposed
amendment or supplement, and the Company shall not file or use any such proposed
amendment or supplement without Jefferies’ consent. The Company shall file with
the Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule.

 

- 17 -



--------------------------------------------------------------------------------

 

(c) Free Writing Prospectuses. The Company shall furnish to Jefferies for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company, and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without Jefferies’s
consent. The Company shall furnish to each Underwriter, without charge, as many
copies of any free writing prospectus prepared by or on behalf of, or used by
the Company, as such Underwriter may reasonably request. If, at any time during
the Prospectus Delivery Period, there occurred or occurs an event or development
as a result of which any free writing prospectus prepared by or on behalf of,
used by, or referred to by the Company conflicted or would conflict with the
information contained in the Registration Statement or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such time, not misleading, the Company shall
promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict or so that the statements in such free writing prospectus
as so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such time, not
misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to
Jefferies for review, a reasonable amount of time prior to the proposed time of
filing or use thereof, a copy of such proposed amended or supplemented free
writing prospectus, and the Company shall not file, use or refer to any such
amended or supplemented free writing prospectus without Jefferies’s consent.

(d) Filing of Underwriter Free Writing Prospectuses. The Company shall not take
any action that would result in an Underwriter or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Underwriter that the
Underwriter otherwise would not have been required to file thereunder.

(e) Amendments and Supplements to Time of Sale Prospectus. If the Time of Sale
Prospectus is being used to solicit offers to buy the Offered Shares at a time
when the Prospectus is not yet available to prospective purchasers and any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus so that the Time of Sale Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered (whether physically or through compliance with Rule
172 under the Securities Act or any similar rule) to a prospective purchaser,
not misleading, or if any event shall occur or condition exist as a result of
which the Time of Sale Prospectus conflicts with the information contained in
the Registration Statement, or if, in the opinion of the Company, counsel for
the Company, Jefferies or counsel for the Underwriters, it is necessary to amend
or supplement the Time of Sale Prospectus to comply with applicable law,
including the Securities Act, the Company shall (subject to Section 3(b) and
Section 3(c)) promptly prepare, file with the Commission and furnish, at its own
expense, to the Underwriters and to any dealer upon request, either amendments
or supplements to the Time of Sale Prospectus so that the statements in the Time
of Sale Prospectus as so amended or supplemented will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances when delivered
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule) to a prospective purchaser, not misleading or so that the
Time of Sale Prospectus, as amended or supplemented, will no longer conflict
with the information contained in the Registration Statement, or so that the
Time of Sale Prospectus, as amended or supplemented, will comply with applicable
law, including the Securities Act.

 

- 18 -



--------------------------------------------------------------------------------

 

(f) Securities Act Compliance. After the date of this Agreement, the Company
shall promptly advise the Representatives in writing (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission, (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement (including, for avoidance of doubt, any
Rule 462(b) Registration Statement) or any amendment or supplement to any
preliminary prospectus, the Time of Sale Prospectus, any free writing prospectus
or the Prospectus, (iii) of the time and date that any post-effective amendment
to the Registration Statement (including, for avoidance of doubt, any Rule
462(b) Registration Statement) becomes effective and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement (including, for avoidance of doubt, any Rule 462(b) Registration
Statement) or any post-effective amendment thereto or any amendment or
supplement to any Preliminary Prospectus, the Time of Sale Prospectus or the
Prospectus or of any order preventing or suspending the use of any preliminary
prospectus, the Time of Sale Prospectus, any free writing prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Stock from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order at the earliest possible
moment. Additionally, the Company agrees that it shall comply with the
provisions of Rule 424(b), Rule 433 and Rule 430B, as applicable, under the
Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under Rule 424(b) or Rule 433 were received in a timely
manner by the Commission.

(g) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) to a
purchaser, not misleading, or if in the opinion of the Company, counsel for the
Company, Jefferies or counsel for the Underwriters it is otherwise necessary to
amend or supplement the Prospectus to comply with applicable law, including the
Securities Act, the Company agrees (subject to Section 3(b) and Section 3(c)) to
promptly prepare, file with the Commission and furnish, at its own expense, to
the Underwriters and to any dealer upon request, amendments or supplements to
the Prospectus so that the statements in the Prospectus as so amended or
supplemented will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances when the Prospectus is delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) to a purchaser, not misleading or so that the Prospectus, as amended or
supplemented, will comply with applicable law, including the Securities Act.
Neither Jefferies’s consent to, nor delivery of, any such amendment or
supplement shall constitute a waiver of any of the Company’s obligations under
Section 3(b) or Section 3(c).

 

- 19 -



--------------------------------------------------------------------------------

 

(h) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Underwriters to qualify or register the Offered Shares for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws or Canadian provincial securities laws (or other foreign laws)
of those jurisdictions designated by Jefferies, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Offered Shares; provided, however,
that the Company shall not be required to qualify as a foreign corporation or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign corporation. The Company will advise the Representative
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Offered Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.

(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Offered Shares sold by it in the manner described under the caption “Use of
Proceeds” in each Applicable Prospectus.

(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

(k) Earnings Statement. As soon as practicable, but in any event no later than
45 days after the end of the 12-month period beginning at the end of the fiscal
quarter of the Company during which the date of the Prospectus occurs (or, if
such 12-month period coincides with the Company’s fiscal year, 90 days after the
end of such 12-month period), the Company will make generally available to its
security holders and to the Representatives an earnings statement (which need
not be audited) covering such 12-month period, which earning statement shall
satisfy the provisions of Section 11(a) of the Securities Act and the rules and
regulations of the Commission thereunder.

 

- 20 -



--------------------------------------------------------------------------------

 

(l) Periodic Reporting Obligations. The Company shall file all documents
required to be filed with the Commission pursuant to Section 13, 14 or 15 of the
Exchange Act in the manner and within the time periods required by the Exchange
Act.

(m) Listing. The Company will use its reasonable best efforts to list, subject
to notice of issuance, the Offered Shares on The NASDAQ Capital Market and to
maintain the listing of the Common Stock on The NASDAQ Capital Market or another
national securities exchange.

(n) Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet. If requested by Jefferies, the Company shall cause to be
prepared and delivered, at its expense, within one business day from the
effective date of this Agreement, to the Representatives an “electronic
Prospectus” to be used by the Underwriters in connection with the offering and
sale of the Offered Shares. As used herein, the term “electronic Prospectus”
means a form of Time of Sale Prospectus, and any amendment or supplement
thereto, that meets each of the following conditions: (i) it shall be encoded in
an electronic format, reasonably satisfactory to Jefferies, that may be
transmitted electronically by Jefferies and the other Underwriters to offerees
and purchasers of the Offered Shares; (ii) it shall disclose the same
information as the paper Time of Sale Prospectus, except to the extent that
graphic and image material cannot be disseminated electronically, in which case
such graphic and image material shall be replaced in the electronic Prospectus
with a fair and accurate narrative description or tabular representation of such
material, as appropriate; and (iii) it shall be in or convertible into a paper
format or an electronic format, satisfactory to Jefferies, that will allow
investors to store and have continuously ready access to the Time of Sale
Prospectus at any future time, without charge to investors (other than any fee
charged for subscription to the Internet as a whole and for on-line time). The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission and in the Registration
Statement at the time it was declared effective an undertaking that, upon
receipt of a request by an investor or his or her representative, the Company
shall transmit or cause to be transmitted promptly, without charge, a paper copy
of the Time of Sale Prospectus.

(o) Agreement Not to Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and ending on and including the 90th
day following the date of this Agreement (as the same may be extended as
described below, the “Lock-up Period”), the Company will not, without the prior
written consent of Jefferies (which consent may be withheld at the sole
discretion of Jefferies), directly or indirectly, sell (including, without
limitation, any short sale), offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any Common Stock, options, rights or warrants
to acquire Common Stock or securities exchangeable or exercisable for or
convertible into Common Stock (other than as contemplated by this Agreement with
respect to the Offered Shares) or publicly

 

- 21 -



--------------------------------------------------------------------------------

announce the intention to do any of the foregoing; provided, however, that the
Company may (i) issue Common Stock and options to purchase Common Stock, and
shares of Common Stock underlying options granted, pursuant to any director or
employee stock option plan, stock ownership plan or dividend reinvestment plan
of the Company in effect on the date hereof and described in the Time of Sale
Prospectus; (ii) issue Common Stock pursuant to the conversion of securities or
the exercise of warrants, which securities or warrants are outstanding on the
date hereof and described in the Time of Sale Prospectus; (iii) adopt one
(1) new equity incentive plan, and file a registration statement on Form S-8
under the Securities Act to register the offer and sale of securities to be
issued pursuant to such new equity incentive plan, and issue securities pursuant
to such new equity incentive plan (including, without limitation, the issuance
of shares of Common Stock upon the exercise of options issued pursuant to such
new equity incentive plan), provided that (1) such new equity incentive plan
satisfies the transaction requirements of General Instruction A.1 of Form S-8
under the Securities Act and (2) this clause (iii) shall not be available unless
each recipient of shares of Common Stock, or securities exchangeable or
exercisable for or convertible into Common Stock, pursuant to such new equity
incentive plan shall be contractually prohibited from selling, offering,
disposing of or otherwise transferring any such shares or securities during the
remainder of the Lock-up Period; or (iv) issue Common Stock to one or more
counterparties in connection with the consummation, by the Company, of a
strategic partnership, joint venture, collaboration or acquisition or license of
any business products or technology, provided that (1) the aggregate number of
shares of Common Stock that may be issued pursuant to this clause (iv) shall not
exceed five percent (5%) of the number of shares of Common Stock outstanding
immediately after the closing of the sale of the Offered Shares to the
Underwriters pursuant to this Agreement, and (2) this clause (iv) shall not be
available unless each recipient of such Common Stock shall have, prior to, or
concurrently with, the entry of a definitive agreement in connection with the
applicable partnership, joint venture, collaboration, acquisition or license,
agreed in writing not to sell, offer, dispose of or otherwise transfer any such
Common Stock (or engage in any short sales of Common Stock prior to the issuance
of such Common Stock) during the remainder, if any, of the Lock-up Period
without the prior written consent of Jefferies (which consent may be withheld at
the sole discretion of Jefferies). Notwithstanding the foregoing, if (A) during
the last 17 days of the Lock-up Period, the Company issues an earnings release
or material news or a material event relating to the Company occurs or (B) prior
to the expiration of the Lock-up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-up Period, then in each case the Lock-up Period will be extended until
the expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless Jefferies waives, in writing, such extension (which waiver
may be withheld at the sole discretion of Jefferies), except that such extension
will not apply if (x) the Common Stock is an “actively traded security” (as
defined in Regulation M), (y) the Company meets the applicable requirements of
Rule 139(a)(1) under the Securities Act in the manner contemplated by NASD
Conduct Rule 2711(f)(4), and (z) the provisions of NASD Conduct Rule 2711(f)(4)
do not restrict the publication or distribution, by any of the Underwriters, of
any research reports relating to the Company during the 15 days before or after
the last day of the Lock-up Period (before giving effect to such extension). The
Company will provide the Representatives with prior notice of any such
announcement that gives rise to an extension of the Lock-up Period.

 

- 22 -



--------------------------------------------------------------------------------

 

(p) Future Reports. During the period of five years hereafter, the Company will
furnish or make available to Jefferies at 520 Madison Avenue, New York, New York
Attention: Capital Markets, (i) as soon as practicable after the end of each
fiscal year, copies of the Annual Report of the Company containing the balance
sheet of the Company as of the close of such fiscal year and statements of
income, stockholders’ equity and cash flows for the year then ended and the
opinion thereon of the Company’s independent public or certified public
accountants; (ii) as soon as practicable after the filing thereof, copies of
each proxy statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other report filed by the Company with the
Commission or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Company furnished or made available generally
to holders of its capital stock; provided, however, that the requirements of
this Section 3(p) shall be satisfied to the extent that such reports,
statements, communications, financial statements or other documents are
available on EDGAR.

(q) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Offered Shares in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

(r) No Stabilization or Manipulation; Compliance with Regulation M. The Company
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Common Stock or any other reference security, whether to facilitate
the sale or resale of the Offered Shares or otherwise, and the Company will, and
shall cause each of its affiliates to, comply with all applicable provisions of
Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do not
apply with respect to the Offered Shares or any other reference security
pursuant to any exception set forth in Section (d) of Rule 102, then promptly
upon notice from Jefferies (or, if later, at the time stated in the notice), the
Company will, and shall cause each of its affiliates to, comply with Rule 102 as
though such exception were not available but the other provisions of Rule 102
(as interpreted by the Commission) did apply.

(s) Existing Lock-Up Agreements. During the Lock-up Period, the Company will
enforce all existing agreements between the Company and any of its security
holders that prohibit the sale, transfer, assignment, pledge or hypothecation of
any of the Company’s securities. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such existing “lock-up” agreements for the
duration of the periods contemplated in such agreements, including, without
limitation, “lock-up” agreements entered into by the Company’s officers and
directors pursuant to Section 6(i).

 

- 23 -



--------------------------------------------------------------------------------

 

Section 4. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the offering of Offered Shares hereunder,
including without limitation (i) all expenses incident to the issuance and
delivery of the Offered Shares (including all printing and engraving costs),
(ii) all fees and expenses of the registrar and transfer agent of the Common
Stock, (iii) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Offered Shares to the Underwriters, (iv) all
fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Registration Statement (including financial statements, exhibits, schedules,
consents and certificates of experts), the Time of Sale Prospectus, the
Prospectus, each free writing prospectus prepared by or on behalf of, used by,
or referred to by the Company, and each preliminary prospectus, and all
amendments and supplements thereto, and this Agreement, (vi) all filing fees,
attorneys’ fees and expenses incurred by the Company or the Underwriters in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Offered Shares for
offer and sale under the state securities or blue sky laws or the provincial
securities laws of Canada, and, if requested by Jefferies, preparing and
printing a “Blue Sky Survey” or memorandum and a “Canadian wrapper,” and any
supplements thereto, advising the Underwriters of such qualifications,
registrations and exemptions (provided, however, that the Company shall not be
responsible, pursuant to this clause (vi), for fees and disbursements related to
distributions in Canada in excess of $10,000 in the aggregate), (vii) the
reasonable fees and expenses of counsel for the Underwriters in connection with
its review of the offering’s compliance with FINRA rules and the filing fees
incident to FINRA’s review, if any, and approval of the Underwriters’
participation in the offering and distribution of the Offered Shares (provided,
however, that the Company shall not be responsible, pursuant to this clause
(vii), for fees and disbursements in excess of six thousand dollars ($6,000) in
the aggregate), (viii) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Offered Shares, including, without limitation,
expenses associated with the preparation or dissemination of any electronic road
show, expenses associated with the production of road show slides and graphics,
fees and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, and travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Representatives and any such consultants, (ix) the fees and expenses
associated with listing the Offered Shares on The NASDAQ Capital Market, and
(x) all other fees, costs and expenses of the nature referred to in Item 14 of
Part II of the Registration Statement. Except as provided in this Section 4 or
in Section 7, Section 9 or Section 10 hereof, the Underwriters shall pay their
own expenses, including the fees and disbursements of their counsel.

Section 5. Covenant of the Underwriters. Each Underwriter severally and not
jointly, covenants with the Company not to take any action that would result in
the Company being required to file with the Commission pursuant to Rule 433(d)
under the Securities Act a free writing prospectus prepared by or on behalf of
such Underwriter that otherwise would not be required to be filed by the Company
thereunder, but for the action of the Underwriter.

 

- 24 -



--------------------------------------------------------------------------------

 

Section 6. Conditions of the Obligations of the Underwriters. The obligations of
the several Underwriters to purchase and pay for the Offered Shares as provided
herein on the First Closing Date and, with respect to the Optional Shares, each
Option Closing Date (or the First Closing Date, if such Optional Shares are to
be purchased on the First Closing Date) shall be subject to the accuracy of the
representations and warranties on the part of the Company set forth in Section 1
hereof as of the date hereof and as of the First Closing Date as though then
made and, with respect to the Optional Shares, as of each Option Closing Date
(or the First Closing Date, if such Optional Shares are to be purchased on the
First Closing Date) as though then made, to the timely performance by the
Company of its covenants and other obligations hereunder, and to each of the
following additional conditions:

(a) Accountants’ Comfort Letter. The Representative shall have received, on the
date hereof, from Ernst & Young LLP, independent registered public accountants
for the Company, a letter dated the date hereof addressed to the Underwriters,
in form and substance satisfactory to Jefferies, containing statements and
information of the type ordinarily included in accountant’s “comfort letters” to
underwriters, delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin), with respect to the audited and unaudited financial
statements and certain financial information contained in the Registration
Statement, the Preliminary Prospectus and the Time of Sale Prospectus, which
letter shall confirm that Ernst & Young LLP are (i) independent registered
public accountants as required by the Securities Act and the Exchange Act and
(ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Exchange Act.

(b) Compliance with Registration Requirements; No Stop Order; No Objection from
FINRA. For the period from and after effectiveness of this Agreement and prior
to the First Closing Date and, with respect to Optional Shares that are not to
be purchased by the Underwriters pursuant hereto on the First Closing Date, each
Option Closing Date:

(i) the Company shall have filed, with the Commission, either (A) the Prospectus
(including the information previously omitted from the Registration Statement
pursuant to Rule 430B under the Securities Act) in the manner and within the
time period required by Rule 424(b) under the Securities Act; or (B) a
post-effective amendment to the Registration Statement (including the
information previously omitted from the Registration Statement pursuant to Rule
430B under the Securities Act), provided that such post-effective amendment
shall have become effective prior to the Applicable Time;

(ii) no stop order suspending the effectiveness of the Registration Statement
(including, for avoidance of doubt, any Rule 462(b) Registration Statement), or
any post-effective amendment thereto, shall be in effect and no proceedings for
such purpose shall have been instituted or threatened by the Commission; and

(iii) FINRA shall have raised no objection to the fairness and reasonableness of
the underwriting terms and arrangements.

 

- 25 -



--------------------------------------------------------------------------------

 

(c) No Material Adverse Change. For the period from and after the date of this
Agreement and through and including the First Closing Date and, with respect to
any Optional Shares the purchase and sale of which occur after the First Closing
Date, each Option Closing Date, in the judgment of Jefferies there shall not
have occurred any Material Adverse Change.

(d) Opinion of Counsel for the Company. On each of the First Closing Date and
each Option Closing Date, the Representatives shall have received the opinion
letter and negative assurance letter of Cooley LLP, counsel for the Company,
dated as of such date, the forms of which are attached as Exhibit A-1 and
Exhibit A-2, respectively.

(e) Opinion of General Counsel of the Company. On each of the First Closing Date
and each Option Closing Date, the Representatives shall have received the
opinion of the General Counsel of the Company, dated as of such date, the form
of which is attached as Exhibit B.

(f) Opinion of Counsel for the Underwriters. On each of the First Closing Date
and each Option Closing Date the Representatives shall have received the opinion
of Dewey & LeBoeuf LLP, counsel for the Underwriters in connection with the
offer and sale of the Offered Shares, in form and substance satisfactory to the
Underwriters, dated as of such date.

(g) Officers’ Certificate. On each of the First Closing Date and each Option
Closing Date, the Representatives shall have received a written certificate
executed by the Chief Executive Officer or President of the Company and the
Chief Accounting Officer of the Company, dated as of such date, to the effect
set forth in Section 6(b)(ii) and further to the effect that:

(i) for the period from and including the date of this Agreement through and
including such date, there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such date; and

(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such date.

(h) Bring-down Comfort Letter. On each of the First Closing Date and each Option
Closing Date the Representatives shall have received from Ernst & Young LLP,
independent registered public accountants for the Company, a letter dated such
date, in form and substance satisfactory to Jefferies, which letter shall
(i) reaffirm the statements made in the letter furnished by them pursuant to
Section 6(a), except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the First Closing Date or the applicable Option Closing Date, as the case may
be; and (ii) cover certain financial information contained in the Prospectus.

 

- 26 -



--------------------------------------------------------------------------------

 

(i) Lock-Up Agreement from Certain Persons. On or prior to the date hereof, the
Company shall have furnished to the Representatives an agreement in the form of
Exhibit C hereto from each of the persons identified in Section 1(aa), and each
such agreement shall be in full force and effect on each of the First Closing
Date and each Option Closing Date.

(j) Certificate of Vice President, Finance, and Chief Accounting Officer. On
each of the First Closing Date and each Option Closing Date, the Representatives
shall have received a written certificate executed by the Vice President,
Finance, of the Company, dated as of such date, in the form attached as Exhibit
E.

(k) Additional Documents. On or before each of the First Closing Date and each
Option Closing Date, the Representatives and counsel for the Underwriters shall
have received such information, documents and opinions as they may reasonably
request for the purposes of enabling them to pass upon the issuance and sale of
the Offered Shares as contemplated herein, or in order to evidence the accuracy
of any of the representations and warranties, or the satisfaction of any of the
conditions or agreements, herein contained; and all proceedings taken by the
Company in connection with the issuance and sale of the Offered Shares as
contemplated herein and in connection with the other transactions contemplated
by this Agreement shall be reasonably satisfactory in form and substance to
Jefferies.

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by Jefferies by
notice to the Company at any time on or prior to the First Closing Date and,
with respect to the Optional Shares, at any time on or prior to the applicable
Option Closing Date, which termination shall be without liability on the part of
any party to any other party, except that Section 4, Section 6, Section 9 and
Section 10 shall at all times be effective and shall survive such termination.

Section 7. Reimbursement of Underwriters’ Expenses. If this Agreement is
terminated by Jefferies or the Representatives pursuant to Section 6 as a result
of the failure of any of the conditions of subsections (a), (b), (c), (d), (e),
(g), (h), (i) or (j) of Section 6 to be satisfied when and as required to be
satisfied, or pursuant to Section 12 prior to the closing of the purchase and
sale of the Firm Shares on the First Closing Date, or if the sale to the
Underwriters of the Offered Shares on the First Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Representatives and the other Underwriters (or such
Underwriters as have terminated this Agreement with respect to themselves),
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Representatives and the Underwriters in connection
with the proposed purchase and the offering and sale of the Offered Shares,
including but not limited to fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.

 

- 27 -



--------------------------------------------------------------------------------

 

Section 8. Effectiveness of this Agreement. This Agreement shall become
effective upon the execution and delivery of this Agreement by the parties
hereto.

Section 9. Indemnification.

(a) Indemnification of the Underwriters. The Company agrees to indemnify and
hold harmless each Underwriter, its officers and employees, and each person, if
any, who controls any Underwriter within the meaning of the Securities Act or
the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Underwriter or such officer, employee or controlling
person may become subject, under the Securities Act, the Exchange Act, other
federal or state statutory law or regulation, or the laws or regulations of
foreign jurisdictions where Offered Shares have been offered or sold or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected in accordance with Section 9(d)), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, the
Time of Sale Prospectus, any free writing prospectus that the Company has used,
referred to or filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act, or the Prospectus (or any amendment or supplement to the
foregoing), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and to reimburse each
Underwriter and each such officer, employee and controlling person for any and
all expenses (including the fees and disbursements of counsel chosen by
Jefferies) as such expenses are reasonably incurred by such Underwriter or such
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by Jefferies expressly for use in the
Registration Statement, any preliminary prospectus, the Time of Sale Prospectus,
any such free writing prospectus or the Prospectus (or any amendment or
supplement thereto), it being understood and agreed that the only such
information furnished by Jefferies to the Company consists of the information
described in Section 9(b) below. The indemnity agreement set forth in this
Section 9(a) shall be in addition to any liabilities that the Company may
otherwise have.

 

- 28 -



--------------------------------------------------------------------------------

 

(b) Indemnification of the Company, its Directors and Officers. Each Underwriter
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of its directors, each of its officers and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act, against any loss, claim, damage, liability or expense, as incurred, to
which the Company, or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Underwriter), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, any preliminary prospectus the
Time of Sale Prospectus, any free writing prospectus that the Company has used,
referred to or filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act, or the Prospectus (or any amendment or supplement to the
foregoing), or arises out of or is based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, such
preliminary prospectus, the Time of Sale Prospectus, such free writing
prospectus that the Company has used, referred to or filed, or is required to
file, pursuant to Rule 433(d) of the Securities Act, the Prospectus (or any
amendment or supplement to the foregoing), in reliance upon and in conformity
with information relating to any Underwriter furnished in writing to the Company
by Jefferies expressly for use therein, it being understood and agreed that the
only such information furnished by Jefferies to the Company consists of the
information described in the penultimate sentence of this Section 9(b); and to
reimburse the Company, or any such director, officer or controlling person for
any legal or other expenses, as such expenses are reasonably incurred by the
Company, or any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that Jefferies and the other Underwriters have furnished to the
Company in writing expressly for use in the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, any free writing prospectus
that the Company has filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement to the
foregoing) are the statements set forth in the first three sentences of the
first paragraph under the title “Commissions and Expenses,” the statements in
the paragraph immediately below the title “Stabilization” (other than the last
two sentences of such paragraph), and the statements in the first sentence of
the paragraph immediately below the title “Electronic Distribution,” in each
case under the caption “Underwriting” in the Company’s final prospectus
supplement, dated October 28, 2010, relating to the offering of the Offered
Shares. The indemnity agreement set forth in this Section 9(b) shall be in
addition to any liabilities that each Underwriter may otherwise have.

 

- 29 -



--------------------------------------------------------------------------------

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 9 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 9, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party for contribution or otherwise under
the indemnity agreement contained in this Section 9, except to the extent the
indemnifying party has been materially prejudiced by such failure. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however,
that if the defendants in any such action include both the indemnified party and
the indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action), which
counsel (together with any local counsel) for the indemnified parties shall be
selected by Jefferies (in the case of counsel for the indemnified parties
referred to in Section 9(a) above) or by the Company (in the case of counsel for
the indemnified parties referred to in Section 9(b) above)) or (ii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of commencement of the action or (iii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred.

 

- 30 -



--------------------------------------------------------------------------------

 

(d) Settlements. The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 9(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 60 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement, compromise or consent to the entry
of judgment in any pending or threatened action, suit or proceeding in respect
of which any indemnified party is or could have been a party and indemnity was
or could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding.

Section 10. Contribution. If the indemnification provided for in Section 9 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the
Underwriters, on the other hand, from the offering of the Offered Shares
pursuant to this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company, on the one hand, and the Underwriters,
on the other hand, in connection with the statements or omissions which resulted
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Underwriters, on the other hand, in connection
with the offering of the Offered Shares pursuant to this Agreement shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Offered Shares pursuant to this Agreement (before deducting
expenses) received by the Company, and the total underwriting discounts and
commissions received by the Underwriters, in each case as set forth on the front
cover page of the Prospectus bear to the aggregate initial public offering price
of the Offered Shares as set forth on such cover. The relative fault of the
Company, on the one hand, and the Underwriters, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Underwriters, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.

 

- 31 -



--------------------------------------------------------------------------------

 

The Company and the Underwriters agree that it would not be just and equitable
if contribution pursuant to this Section 10 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 10.

Notwithstanding the provisions of this Section 10, no Underwriter shall be
required to contribute any amount in excess of the underwriting discounts and
commissions received by such Underwriter in connection with the Offered Shares
underwritten by it and distributed to the public. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Underwriters’ obligations to contribute
pursuant to this Section 10 are several, and not joint, in proportion to their
respective underwriting commitments as set forth opposite their respective names
on Schedule A. For purposes of this Section 10, each officer and employee of an
Underwriter and each person, if any, who controls an Underwriter within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as such Underwriter, and each director of the Company and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.

Section 11. Default of One or More of the Several Underwriters. If, on the First
Closing Date or the applicable Option Closing Date, as the case may be, any one
or more of the several Underwriters shall fail or refuse to purchase Offered
Shares that it or they have agreed to purchase hereunder on such date, and the
aggregate number of Offered Shares which such defaulting Underwriter or
Underwriters agreed but failed or refused to purchase does not exceed 10% of the
aggregate number of the Offered Shares to be purchased on such date, Jefferies
may make arrangements satisfactory to the Company for the purchase of such
Offered Shares by other persons, including any of the Underwriters, but if no
such arrangements are made by such date, the other Underwriters shall be
obligated, severally and not jointly, in the proportions that the number of Firm
Shares set forth opposite their respective names on Schedule A bears to the
aggregate number of Firm Shares set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as may be specified by
Jefferies with the consent of the non-defaulting Underwriters, to purchase the
Offered Shares which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase on such date. If, on the First Closing Date or the
applicable Option Closing Date, as the case may be, any one or more of the
Underwriters shall fail or refuse to purchase Offered Shares and the aggregate
number of Offered Shares with respect to which such default occurs exceeds 10%
of the aggregate number of Offered Shares to be purchased on such date, and
arrangements satisfactory to Jefferies and the Company for the purchase of such
Offered Shares are not made within 48 hours after such default, this Agreement
shall terminate without liability of any party to any other party, except that
the provisions of Section 4, Section 7, Section 9 and Section 10 shall at all
times be effective and shall survive such termination; provided, however, that
if such default occurs with respect to any Optional Shares to be purchased
hereunder after the First Closing Date, then this sentence shall not operate to
terminate this Agreement as to the Firm Shares or as to any Optional Shares
purchased by the Underwriters hereunder prior to the time that is 48 hours after
such default. In any such case either Jefferies or the Company shall have the
right to postpone the First Closing Date or the applicable Option Closing Date,
as the case may be, but in no event for longer than seven days in order that the
required changes, if any, to the Registration Statement and the Prospectus or
any other documents or arrangements may be effected.

 

- 32 -



--------------------------------------------------------------------------------

 

As used in this Agreement, the term “Underwriter” shall be deemed to include any
person substituted for a defaulting Underwriter under this Section 11. Any
action taken under this Section 11 shall not relieve any defaulting Underwriter
from liability in respect of any default of such Underwriter under this
Agreement.

Section 12. Termination of this Agreement. Prior to the purchase of the Firm
Shares by the Underwriters on the First Closing Date, this Agreement may be
terminated by Jefferies by notice given to the Company if at any time
(i) trading or quotation in any of the Company’s securities shall have been
suspended or materially limited by the Commission or by The NASDAQ Capital
Market, or trading in securities generally on either the Nasdaq Stock Market or
the New York Stock Exchange shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on any of such stock
exchanges; (ii) a general banking moratorium shall have been declared by any of
federal, New York, Delaware or California authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of Jefferies is material
and adverse and makes it impracticable to market the Offered Shares in the
manner and on the terms described in the Time of Sale Prospectus or the
Prospectus or to enforce contracts for the sale of securities; (iv) in the
judgment of Jefferies, there shall have occurred any Material Adverse Change; or
(v) the Company shall have sustained a loss by strike, fire, flood, earthquake,
accident or other calamity of such character as in the judgment of Jefferies may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured. Any
termination pursuant to this Section 12 shall be without liability on the part
of (a) the Company to any Underwriter, except for amounts due by the Company to
any Underwriter pursuant to Section 4 or Section 7 hereof or (b) any Underwriter
to the Company; provided, however, that the provisions of Section 9 and
Section 10 shall at all times be effective and shall survive such termination.

Section 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Offered Shares pursuant to this
Agreement, including the determination of the public offering price of the
Offered Shares and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction each Underwriter
is and has been acting solely as a principal and is not the agent or fiduciary
of the Company, or its stockholders, creditors, employees or any other party,
(c) no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Underwriter
has advised or is currently advising the Company on other matters), and no
Underwriter has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, and (e) the Underwriters have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

 

- 33 -



--------------------------------------------------------------------------------

 

Section 14. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Underwriters set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of any Underwriter or the Company or any
of its or their partners, officers or directors or any controlling person, as
the case may be, and, anything herein to the contrary notwithstanding, will
survive delivery of and payment for the Offered Shares sold hereunder and any
termination of this Agreement.

Section 15. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Representatives:    c/o Jefferies & Company, Inc.    520 Madison
Avenue    New York, New York 10022    Facsimile: (212) 284-2280    Attention:
General Counsel with a copy to:    Dewey & LeBoeuf LLP    1301 Avenue of the
Americas    New York, New York, 10019    Facsimile: (212) 259-6333    Attention:
Donald Murray, Esq. If to the Company    Dynavax Technologies Corporation   
2929 Seventh Street, Suite 100    Berkeley, CA 94710-2753    Facsimile:
(510) 848-2731    Attention: Jennifer Lew with a copy to:    Cooley LLP    Five
Palo Alto Square    3000 El Camino Real    Palo Alto, CA 94306-2155   
Facsimile: (650) 849-7400    Attention: Glen Y. Sato, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

- 34 -



--------------------------------------------------------------------------------

 

Section 16. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Underwriters pursuant
to Section 11 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 9 and Section 10, and
in each case their respective successors, and no other person will have any
right or obligation hereunder. The term “successors” shall not include any
purchaser of the Offered Shares as such from any of the Underwriters merely by
reason of such purchase.

Section 17. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 18. Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby may be instituted in the federal courts of the
United States of America located in the Borough of Manhattan in the City of New
York or the courts of the State of New York in each case located in the Borough
of Manhattan in the City of New York (collectively, the “Specified Courts”), and
each party irrevocably submits to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

Section 19. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

- 35 -



--------------------------------------------------------------------------------

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Section 9 and Section 10 hereof fairly
allocate the risks in light of the ability of the parties to investigate the
Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, each free writing prospectus and the
Prospectus (and any amendments and supplements to the foregoing), as
contemplated by the Securities Act and the Exchange Act.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

- 36 -



--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, DYNAVAX TECHNOLOGIES CORPORATION By:   /s/ Michael S. Ostrach
  Name:   Michael S. Ostrach   Title:   Vice President



--------------------------------------------------------------------------------

 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Representatives in New York, New York as of the date first above written.

JEFFERIES & COMPANY, INC.

WEDBUSH SECURITIES INC.

COWEN AND COMPANY, LLC

Acting as Representatives of the several

Underwriters named in the attached

Schedule A

 

By: JEFFERIES & COMPANY, INC. By:   /s/ Michael Brinkman



--------------------------------------------------------------------------------

 

SCHEDULE A

 

Underwriter

   Number of
Firm Shares
to be
Purchased  

Jefferies & Company, Inc.

     17,250,000   

Wedbush Securities Inc.

     2,875,000   

Cowen and Company, LLC

     2,875,000            

Total

     23,000,000            



--------------------------------------------------------------------------------

 

SCHEDULE B

Free Writing Prospectuses Included in the Time of Sale Prospectus

Free Writing Prospectus, dated October 28, 2010, filed by the Company with the
Commission on October 28, 2010 (File No. 333-169576).



--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Lock-up Agreement

[date]

Jefferies & Company, Inc.

Wedbush Securities Inc.

Cowen and Company, LLC

Together with the other Underwriters

named in Schedule A to the Underwriting

Agreement referred to below

c/o Jefferies & Company, Inc.

520 Madison Avenue

New York, New York 10022

 

Re: Dynavax Technologies Corporation (the “Company”)

Ladies & Gentlemen:

The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $0.001 per share, of the Company (“Common Stock”) or
securities convertible into or exchangeable or exercisable for Common Stock. The
Company proposes to carry out a public offering of Common Stock (the “Offering”)
for which you will act as the underwriters. The undersigned recognizes that the
Offering will be of benefit to the undersigned and will benefit the Company by,
among other things, raising additional capital for its operations. The
undersigned acknowledges that you and the Company are relying on the
representations and agreements of the undersigned contained in this letter
agreement in carrying out the Offering and in entering into an underwriting
agreement (the “Underwriting Agreement”) with each other with respect to the
Offering.

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Jefferies & Company, Inc. (which consent
may be withheld in its sole discretion), directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise dispose of any Common Stock, options or
warrants to acquire Common Stock, or securities exchangeable or exercisable for
or convertible into Common Stock currently or hereafter owned either of record
or beneficially (as defined in Rule 13d-3 under the Exchange Act) by the
undersigned (or such spouse or family member), or publicly announce an intention
to do any of the foregoing, for a period commencing on the date hereof and
continuing through the close of trading on the date that is 90 days after the
date of the Underwriting Agreement relating to the Offering to which the Company
is a party) (the “Lock-up Period”); provided, that if (i) during the last 17
days of the

 

C-1



--------------------------------------------------------------------------------

Lock-up Period, the Company issues an earnings release or material news or a
material event relating to the Company occurs or (ii) prior to the expiration of
the Lock-up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-up Period, then
in each case the Lock-up Period will be extended until the expiration of the
18-day period beginning on the date of the issuance of the earnings release or
the occurrence of the material news or material event, as applicable, unless
Jefferies & Company, Inc. waives, in writing, such extension, except that such
extension will not apply if, (i) the Common Stock is an “actively traded
security” (as defined in Regulation M under the Exchange Act), (ii) the Company
meets the applicable requirements of Rule 139(a)(1) under the Securities Act if
1933, as amended (the “Securities Act”) in the manner contemplated by Conduct
Rule 2711(f)(4) of the National Association of Securities Dealers, Inc. (the
“NASD”), and (iii) the provisions of NASD Conduct Rule 2711(f)(4) do not
restrict the publication or distribution, by any of you, of any research reports
relating to the Company during the 15 days before or after the last day of the
Lock-up Period (before giving effect to such extension); provided, further, that
the foregoing restrictions shall not apply to (1) transactions relating to
Common Stock or other securities acquired in open market transactions after
completion of the Offering, provided that no such transaction is required to be,
or is, publicly announced (whether on Form 4, Form 5 or otherwise) during the
Lock-up Period, (2) the transfer of any or all of the Common Stock owned by the
undersigned, either during the undersigned’s lifetime or on death, by gift, will
or intestate succession to any immediate family member of the undersigned or to
a trust the beneficiaries of which are exclusively the undersigned and/or a
member or members of his or her immediate family, and (3) the entry, by the
undersigned, at any time on or after the date of the preliminary prospectus
supplement relating to the Offering, of any trading plan providing for the sale
of Common Stock by the undersigned, which trading plan meets the requirements of
Rule 10b5-1(c) under the Exchange Act and does not provide for, or permit, the
sale of any Common Stock during the Lock-up Period; provided, however, that, in
the case of a transfer under clause (2) above, it shall be a condition to such
transfer that the transferee executes and delivers to Jefferies & Company, Inc.
an agreement stating that the transferee is receiving and holding the Common
Stock subject to the provisions of this letter agreement, and there shall be no
further transfer of such Common Stock, except in accordance with this letter
agreement.

For the purposes of the immediately preceding paragraph an “immediate family
member” of a person shall mean the spouse, domestic partner, lineal descendant
(including adopted children), father, mother, brother or sister of such person.
For avoidance of doubt, nothing in this letter agreement prohibits the
undersigned from exercising any options or warrants to purchase Common Stock
(which exercises may be effected on a cashless basis to the extent the
instruments representing such options or warrants permit exercises on a cashless
basis), it being understood that any Common Stock issued upon such exercises
will be subject to the restrictions of this letter agreement.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Common Stock or securities convertible into or exchangeable or
exercisable for Common Stock held by the undersigned except in compliance with
the foregoing restrictions.

 

C-2



--------------------------------------------------------------------------------

 

With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of 1933, as amended, of
any Common Stock owned either of record or beneficially by the undersigned,
including any rights to receive notice of the Offering.

If (i) the Company notifies Jefferies & Company, Inc. in writing that it does
not intend to proceed with the Offering, (ii) the Underwriting Agreement is not
executed by November 30, 2010, or (iii) the Underwriting Agreement (other than
the provisions thereof which survive termination) shall terminate or be
terminated for any reason prior to payment for and delivery of any Common Stock
to be sold thereunder, then this letter agreement shall immediately be
terminated and the undersigned shall automatically be released from all of his
or her obligations under this letter agreement. This letter agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state.

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

* * *

 

C-3



--------------------------------------------------------------------------------

 

     Date:      Printed Name of Holder    

 

By:       Signature

(and indicate capacity of person

signing if signing as custodian,

trustee, or on behalf of an entity)

 

C-4



--------------------------------------------------------------------------------

 

EXHIBIT D

List of all Directors and Executive Officers of the Company

Francis R. Cano

Dennis Carson

Robert Coffman

Dino Dina

Denise Gilbert

Zbigniew Janowicz

Mark Kessel

Dan Kisner

Jennifer Lew

J. Tyler Martin

Arnold Oronsky

Michael Ostrach

Peggy Phillips

Stanley Plotkin